Citation Nr: 1113327	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

3.  Entitlement to an effective date earlier than July 25, 2005, for the grant of service connection for right knee disability.

4.  Entitlement to an effective date earlier than July 25, 2005, for the grant of service connection for left knee disability.

5.  Entitlement to service connection, to include on a secondary basis, for a right hip disorder.

6.  Entitlement to service connection, to include on a secondary basis, for a left hip disorder.

7.  Entitlement to service connection, to include on a secondary basis, for a back disorder.

8.  Entitlement to service connection, to include on a secondary basis, for a right upper extremity disorder.

9.   Entitlement to service connection, to include on a secondary basis, for a psychiatric disorder.

10.  Entitlement to service connection, to include on a secondary basis, for hypertension.

11.  Entitlement to service connection, to include on a secondary basis, for hiatal hernia.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran, appellant, had active service from September 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2006, September 2008, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  For the initial rating period, the Veteran's right knee disability has been manifested by flexion functionally limited by pain to 100 degrees, but not by limitation of extension, instability, or by additional functional limitation.

2.  For the initial rating period, the Veteran's left knee disability has been manifested by flexion functionally limited by pain to 90 degrees, but not by limitation of extension, instability, or by additional functional limitation.

3.  The Veteran first filed a claim seeking service connection for right knee disability on July 25, 2005.

4.  The Veteran first filed a claim seeking service connection for left knee disability on July 25, 2005.

5.  Right hip disability was chronically worsened by the Veteran's service-connected bilateral knee disabilities.

6.  Left hip disability was chronically worsened by the Veteran's service-connected bilateral knee disabilities.

7.  Back disability was chronically worsened by the Veteran's service-connected bilateral knee disabilities.

8.  Right upper extremity disability was chronically worsened by the Veteran's service-connected bilateral knee disabilities.

9.   Psychiatric disability was chronically worsened by the Veteran's service-connected bilateral knee disabilities.

10.  Hypertension did not originate in service or until years after service, is not otherwise related to service, and was not caused or aggravated by service-connected disability.  

11.  Hiatal hernia did not originate in service, is not otherwise related to service, and was not caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).   

2.  The criteria for an initial evaluation in excess of 10 percent for left knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).   

3.  The criteria for an effective date prior to July 25, 2005, for the grant of service connection for right knee disability have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010). 

4.  The criteria for an effective date prior to July 25, 2005, for the grant of service connection for left knee disability have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, right hip disability is proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010). 

6.  Resolving reasonable doubt in the Veteran's favor, left hip disability is proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010). 

7.  Resolving reasonable doubt in the Veteran's favor, back disability is proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2010). 

8.  Resolving reasonable doubt in the Veteran's favor, right upper extremity disability is proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010). 

9.  Resolving reasonable doubt in the Veteran's favor, psychiatric disability is proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010). 

10.  Hypertension was not incurred in or as a result of active duty service, may not be presumed to have been incurred in active service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010). 

11.  Hiatal hernia was not incurred in or as a result of active duty service and is not proximately due to a service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Initial Ratings for the Knees

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue, and the Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Further, in Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The RO has initially evaluated the Veteran's right and left knee disabilities as 10 percent disabling each under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under that code, traumatic arthritis is evaluated as degenerative arthritis under Diagnostic Code 5003.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, confirmed by x-ray evidence, will be rated on the basis of limitation of motion. When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2010).
  
A 10 percent rating is warranted where flexion of the knee is limited to 45 degrees, and a 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted where extension is limited to 10 degrees, and a 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of knee motion for VA purposes is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Turning first to the left knee disability, earlier clinical records show that motion in the knee ranged from full to flexion limited to 90 degrees.  By October 2007, flexion was recorded as limited to 35 degrees.  At the August 2006 VA examination, the left knee exhibited full extension and flexion limited to 90 degrees.  Thereafter, VA examiners were frustrated in attempts to determine range of motion by the Veteran's dramatic pain presentation, with both examiners (in February 2008 and January 2010) remarking on the Veteran's poor effort.  The January 2010 examiner estimated that flexion was limited to 20 degrees, but pointed out that the Veteran would not allow full examination because of purported pain even to light touching.

The Board finds that the earlier range of motion findings are entitled to greater probative value than those recorded after the August 2006 examination.  In the Board's opinion, not only are the ranges of motion demonstrated on and before August 2006 more probative, but the ranges of motion demonstrated after that date do not represent a worsening of the knee disability, as opposed to embellishment by the Veteran likely for secondary gain purposes.

In this regard, the Board points out that the Veteran has undergone several diagnostic tests to his left knee through the years, to determine the underlying pathology present in the knee.  Without exception, and despite knee surgery in April 2002, those studies have shown pathologies described by the radiologists as mild, with findings such as mild osteoarthritis and patellar tendinosis.  More pertinent, the findings have remained mostly the same between 2005 to the present, making it unlikely that the Veteran's rather dramatic and sudden restriction in knee motion is the result of an actual worsening knee condition.  The Board finds no clinical explanation suggested in the records for the dramatic change in knee symptoms.  The August 2006 examiner noted even at that time that the Veteran exerted poor effort in cooperating with the examination.  The February 2008 examiner could not provide range of motion findings, and specifically noted that the Veteran's effort on examination was minimal, and that his pain response was dramatic.  The January 2010 examiner also noted the Veteran's dramatic presentation, and, importantly, noted that the Veteran exhibited a far greater range of motion when he believed the examination was over.  Despite purportedly only being able to flex the knee to 20 degrees, he was able to hold the knee at 90 degrees on the examination table without any difficulty, and in fact was able to flex even farther without difficulty when putting on his socks.  The examiner noted similar behavior with other examined joints.  This strongly suggests the Veteran is being disingenuous as to the true level of pain in the knee.

The Board has considered the November 2007 comments of Dr. M. Diment concerning the impact of pain on the Veteran's knee function.  Dr. Diment indicates that the Veteran's knees cause limited tolerance for a large range of activities, and that even slight flexing of the knees causes pain.  The Board points out, however, that Dr. Diment himself in 2004 (per his treatment notes) noted that the Veteran's pain was disproportionate to the actual clinical and diagnostic findings.  His concern was shared by later clinicians.  By November 2007 he clearly was uncritical and accepting of the Veteran's pain complaints, but given that in his statement he still failed to identify any pathological basis for the Veteran's dramatic presentation, the Board accords little evidentiary weight to his observations in light of the evidence as a whole.

For the above reasons, the Board finds that the Veteran's description of his pain, and his presentation to clinicians and examiners after August 2006, are clearly embellished, and lack credibility.  They do not represent an actual worsening of his disorder, or an accurate depiction of the severity of the disorder.  In the Board's opinion the Veteran intentionally exaggerated the severity of his knee disorder.

The credible and competent evidence consequently shows that the Veteran's left knee extension is unimpaired, and that his flexion is functionally limited, at most, to 90 degrees.  The Board has considered his complaints of weakness and incoordination, but points out that, other than Dr. Diment's uncritical evaluation of the Veteran in November 2007, his strength was consistently determined to be full when he cooperated with examiners.  He exhibits an antalgic gait, but given his clear propensity at exaggerating his pain symptoms, the Board finds any incoordination does not further functionally limit the knee.

To warrant a 20 percent evaluation, the evidence must show flexion limited to 45 degrees.  That is clearly not the case for the left knee.  The Board moreover points out that as the Veteran has consistently demonstrated full extension, neither an increased rating under Diagnostic Code 5261 nor separate ratings for flexion and extension in the knee under VAOPGCPREC 9-2004 is warranted.  Again, the Board has considered functional impairment due to pain and incoordination, but finds, after taking into account the Veteran's embellishments, that his adjusted knee function does not equate to any further limitation of extension or flexion.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the Veteran complains of instability in the left knee, which he and his family argue have resulted in falls, his knee has consistently been shown as stable to examination, particularly as reflected in the treatment records on file.  A separate evaluation under Diagnostic Code 5257 therefore is not warranted.  See VAOPGCPREC 23-97.

The Veteran contends that his left knee locks.  At no point on VA examinations in August 2006, February 2008, or January 2010 was locking evident.  The voluminous treatment records do not suggest the presence of locking in the knee.  The Board finds the probative value of the Veteran's complaints of locking to be marginal, given they are unsupported by any of the medical evidence.  In any event, given that he exhibits effusion in the knee only rarely, his disability picture for the knee does not more nearly approximate that contemplated by a 20 percent evaluation under Diagnostic Code 5258, which requires dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

In sum, the Veteran's left knee does not include limitation of extension, and is manifested by flexion limited to no less than 90 degrees, without instability, locking or effusion into the joint.  The Veteran's left knee disability does not more nearly approximate a higher rating under any applicable diagnostic code for any period.   The Veteran's embellishment of his symptoms has undermined the credibility of his presentation concerning pain and incoordination, and also do not support a higher rating.  Accordingly, an initial rating higher than 10 percent for left knee disability is denied.

Turning to the right knee, as with the left knee, earlier clinical records show a much different disability picture than those since August 2006.  The earlier records show that motion in the knee ranged from full to flexion limited to 100 degrees.  By October 2007, his flexion was recorded as limited to 35 degrees.  At the August 2006 examination, he exhibited full extension and flexion limited to 100 degrees.  Thereafter, and again, VA examiners were frustrated in attempts to determine range of motion by the Veteran's dramatic pain presentation, with both examiners remarking on the Veteran's poor effort.  The January 2010 examiner estimated that flexion was limited to 20 degrees, but pointed out that the Veteran would not allow full examination because of purported pain even to light touching.

As with the left knee, and for the same reasons, the Board finds that the earlier range of motion findings are entitled to greater probative value than those recorded after the August 2006 examination.  Those ranges of motion more accurately depict the true severity of the right knee disorder, and the later records do not represent a worsening of the knee disability, but rather are evidence of the Veteran's intentional exaggeration of complaints.  The Board will not repeat the rationale for finding the Veteran's presentation to lack credibility, as the rationale is the same as discussed in the above portion for the left knee.

The credible and competent evidence shows that the Veteran's right knee extension is unimpaired, and that his flexion is functionally limited, at most, to 100 degrees.  The Board has considered his complaints of weakness and incoordination, but points out that other than Dr. Diment's uncritical evaluation of the Veteran in November 2007, his strength was consistently determined to be full when he cooperated with examiners.  He exhibits an antalgic gait, but given his clear propensity at exaggerating his pain symptoms, the Board finds any incoordination does not further functionally limit the knee.

The credible evidence shows that the Veteran is able to flex the right knee to at least 100 degrees, which clearly does not meet the criteria for assignment of a 20 percent evaluation under Diagnostic Code 5260.  The Veteran has consistently demonstrated full extension, and consequently neither an increased rating under Diagnostic Code 5261 nor separate ratings for flexion and extension in the knee under VAOPGCPREC 9-2004 is warranted.  The Board has considered functional impairment due to pain and incoordination, but finds, after taking into account the Veteran's embellishments, that his adjusted knee function does not equate to any further limitation of extension or flexion.  See DeLuca, supra.

The Veteran reports instability in the right knee, but his right knee has consistently been shown as stable to examination, particularly as reflected in the treatment records on file.  A separate evaluation under Diagnostic Code 5257 therefore is not warranted.  See VAOPGCPREC 23-97.

The evidence on file, including the August 2006, February 2008 and January 2010 VA examinations, do not suggest the Veteran's right knee locks.  Nor do the treatment records on file.  A 20 percent evaluation under Diagnostic Code 5258 therefore is not for application.

In sum, the Veteran's right knee does not include limitation of extension, and is manifested by flexion limited to no less than 100 degrees, without instability, locking or effusion into the joint.  The Veteran's right knee disability does not more nearly approximate a higher rating under any applicable diagnostic code.   The Veteran's embellishment of his symptoms has undermined the credibility of his presentation concerning pain and incoordination, and also do not support a higher rating.  Accordingly, an initial rating higher than 10 percent for right knee disability is denied.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Federal Circuit Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the Veteran's left knee nor right knee disabilities are not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.
38 C.F.R. § 3.321(b)(1) (2010).  The schedular rating criteria for rating arthritis in general, and knee disorders in particular is based on the range of knee motion, or on instability or certain pathologies specific to the knees such as dislocation of the semilunar cartilage.  Functional impairment due to factors such as pain and weakness are included as part of the schedular rating criteria in the consideration of limitation of motion.  See 38 C.F.R. §§ 4.40 and 4.45.  The record shows that the Veteran's knee disabilities are manifested by limited motion, with evidence of pain and some evidence of incoordination.  

As discussed previously, the severity of the pain and incoordination is questionable, given the Veteran's propensity toward exaggeration in his presentation.  His complaints of falling have been considered, but found to be inconsistent with any right or left knee pathology shown.  The Board notes that his spouse and daughter confirmed that he fell at a mall on one occasion, but points out that they can only report what the Veteran himself asserted was the cause for the fall.  The credibility of the Veteran's account is questionable given his tendency to embellish.  Diagnostic studies have demonstrated only mild changes in the knees, and his examiners have questioned the accuracy of the Veteran's report of overwhelming pain and incoordination.  The knee problems have not been manifested by symptoms that are outside of those contemplated by the schedular rating criteria.

In short, the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In sum, a higher rating is not warranted for left or right knee disability for any period.  As already discussed in detail, the Board finds that the knee limitations reported in the evidence after August 2006 do not represent an actual worsening in either disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and an increased initial rating for left and/or right knee disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

2.   Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, the date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1).

The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows the reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The Veteran last served on active duty in January 1977.  The record shows that he first filed a claim seeking service connection for right and/or left knee disorders on January 25, 2005.  On that date, he filed a VA Form 21-526 on which he specifically requested service connection for those disorders.  No claim, formal or informal, seeking service connection for right and/or left knee disability was filed prior to July 25, 2005.

His claims seeking service connection for knee disorders were initially denied in October 2006, but after the Veteran initiated an appeal of the denial, service connection for right and left knee disability was granted in September 2008.  Each knee was evaluated as 10 percent disabling, and an effective date of July 25, 2005 was assigned for the grant of service connection for the respective knee disabilities.

At the December 2009 hearing at the RO, when invited to address whether he had filed a claim of service connection for right or left knee disability prior to July 25, 2005, the Veteran did not argue that he filed such an earlier claim.  He indicated that he did not even seek VA treatment for the knee disorders prior to that date.

The Veteran's sole argument for assignment of earlier effective dates in this case is that his knee disabilities were disabling prior to July 2005.  In other words, he argues that entitlement arose prior to July 2005.  The pertinent law and regulations specify, however, that the effective date is the later of the date of claim or the date entitlement arose.  

In this case, the record shows that his claim for service connection for both knee disabilities was received on July 25, 2005, and the Veteran does not contend that a claim was filed on an earlier date.  The Board notes in passing that, although private treatment records show he had knee problems prior to that date, those records were received after he filed his claim for the knee disorders, and, in any event, the provisions of 38 C.F.R. § 3.157 would not apply because service connection for knee problems was not granted until September 2008.  Consequently the proper effective date in this case for the grant of service connection for right and left knee disabilities is July 25, 2005, the date of claim.  Therefore, entitlement to an effective date earlier than July 25, 2005, for the grant of service connection for right or left knee disability is denied.

3.  Service Connection

The Veteran contends that his right upper extremity problems, his bilateral hip disorders, and his back problems arose from his knee disorders.  He contends that his psychiatric disability arose from the chronic knee pain.  He contends that the hypertension was caused by the knee pain and physical inactivity.  He argues that his hiatal hernia originated either from falls in service, or from stress occasioned by the knee disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and 
(3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In addition, certain chronic diseases, such as arthritis and cardiovascular disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although 
§ 3.310 was amended effective in October 2006 (during the pendency of this appeal), those changes were more restrictive, so the Board will only consider the former version of the regulation. 

Service Connection for Right and Left Hips

The service treatment records are silent for reference to hip problems.  The Veteran contends instead that the altered gait from his knees, or perhaps falls occasioned by the knees giving way, led to the hip disorders.  VA and private treatment records since January 1989 document that the Veteran injured his left hip at work.  

The evidence supportive of the claim consists of July 2006 and November 2007 statements by Dr. Diment, as well as the report of a February 2008 VA examination.  In his July 2006 statement, Dr. Diment concluded that the chondromalacia had led to hip pain.  In his November 2007 statement, Dr. Diment indicates that because of chondromalacia, the Veteran has had to compensate by  putting more stress on the hips. 

At the February 2008 VA examination, the Veteran reported developing hip pain in 2002.  The examiner noted that the Veteran's effort on examination was minimal, and his inability to perform maneuvers due to pain was dramatic.  The examiner diagnosed the Veteran as having bilateral hip strain with right hip degenerative joint disease.  To address the etiology of the hip problems, the examiner referred the case to a physician, advising him of the history of work-related injuries.  The physician nevertheless concluded that although the hip problems were caused by work-related injuries, they were aggravated by the service-connected knee disorders on account of changes in gait.  

The evidence against the claim includes the report of a January 2010 VA examination.  The examiner noted that the February 2008 VA physician did not actually examine the Veteran.  The Veteran reported that after knee surgery in April 2002, he started to favor one side, and eventually developed bilateral hip pain.  The Veteran was not cooperative with physical examination, and the examiner noted certain inconsistencies in the Veteran's presentation.  X-ray studies of the hips showed mild degenerative changes in the right hip, with no other abnormalities.  The examiner diagnosed right hip degenerative joint disease.  For the left hip, the examiner diagnosed left hip pain for which a further diagnosis could not be offered without resort to speculation.  The examiner concluded that the bilateral hip problems were not caused by or a result of the service-connected knee disorders.  The examiner explained that the Veteran's presentation was internally inconsistent in that although the degenerative changes were on the right hip, the Veteran reported that the left hip had worse symptoms.  The examiner also noted that the reported symptoms were out of proportion to the underlying pathology.  The examiner indicated that if the knees had been involved in developing hip problems, the resulting disorder would have been a sprain.

The Board finds that the evidence is in equipoise with respect to whether service connection is warranted for right and left hip disability on a secondary basis.  Dr. Diment and the physician who reviewed the Veteran's case in February 2008 agreed that the knee problems placed additional strain on the hips, which led to disability.  The February 2008 physician was specifically informed of the Veteran's history of left hip injuries at work.  The February 2008 examiner identified the disorders at issue as bilateral hip strain and right hip degenerative joint disease.   The January 2010 examiner concluded that if the knees were implicated in hip problems, the hips would exhibit sprains.  The February 2008 examiner did note the presence of bilateral hip strains, which the Board finds is equivalent to the type of malady the January 2010 examiner indicated would suggest involvement of the knees.  

The January 2010 examiner based his negative determination primarily on the Veteran's exaggerated performance on examination.  The Board also has concerns over the credibility of the severity of the Veteran's complaints, which have been discussed at length in the prior section addressing the knee disorders.  Nevertheless, and the severity of the hip problems aside, the record shows that the Veteran does in fact have right and left hip disabilities.  The Board also points out that while the February 2008 physician did not examine the Veteran, he was apprised of the Veteran's history of work injury to the left hip, but nevertheless offered the opinion, with a rationale, that the knee problems aggravated the hip disorders.

Under the circumstances, the Board is unable to assign greater probative value to the January 2010 examiner's opinion versus the opinions of Dr. Diment or the February 2008 VA physician.  The Board accordingly finds that the evidence is in equipoise, and that resolving reasonable doubt in the Veteran's favor, service connection on a secondary basis for right and left hip disability is granted.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection for Back disability

The service treatment records do not document a chronic back disorder, and the Veteran does not contend that his back disability originated in service.  Rather, he contends the lower back disorder was caused by his knee disorders, including as a result of falls.  The post-service records document that in January 1989, he sustained a facet joint strain in his back, but was cleared for work by the next month.  He injured his back at work on another occasion as well. 

The evidence supportive of the claim consists of July 2006 and November 2007 statements by Dr. Diment, as well as the report of a February 2008 VA examination.  In his July 2006 statement, Dr. Diment concluded that the chondromalacia had led to back pain.  In his November 2007 statement, Dr. Diment indicates that because of chondromalacia, the Veteran has had to compensate by putting more stress on his lower back. 

At his February 2008 VA examination, the Veteran reported developing back pain in 2002, indicating that it started about 6 months after he began using a cane.  He was diagnosed as having low back strain with degenerative disc disease and degenerative arthritis.  To determine the etiology, the examiner discussed the case with a physician, advising him of the Veteran's history of work injuries.  The physician concluded that although the low back disability was caused by work-related injuries, it was aggravated by the knee disorders due to changes in gait. 

The evidence against the claim consists of the report of a January 2010 VA examination.  The examiner noted that the examination was limited by complaints of pain with functional overlay.  He nevertheless diagnosed degenerative disease of the lumbar spine.  The examiner concluded that the lower back problems were not caused by or a result of the service-connected knee problems.  In explanation, he noted that the back pain began after years of working in a physical job which involved work injuries.  He explained that chondromalacia should not cause falls, and that the degenerative changes manifested in the Veteran were normal for his age.  He concluded that there was no evidence that the knee problems caused back disability.

The Board finds that the evidence is in equipoise as to whether service connection for back disability on a secondary basis is warranted.  Dr. Diment and the physician who reviewed the Veteran's case in February 2008 agreed that the knee problems placed additional strain on the back, which led to disability.  As with the hips, the February 2008 physician was specifically informed of the Veteran's history of lower back injuries at work.

The January 2010 examiner concluded that the knee disorders bore no relationship to the development of lower back problems.  He based his negative determination on the Veteran's work history and age.  The Board notes that the February 2008 physician also took into account the Veteran's work history.

The Board is unable to assign greater probative value to the January 2010 examiner's opinion versus the opinions of Dr. Diment or the February 2008 VA physician.  Both sets of opinions have rationales which are reasonable in light of the evidence of record.  The Board accordingly finds that the evidence is in equipoise, and that, resolving reasonable doubt in the Veteran's favor, service connection on a secondary basis for back disability is granted.   Gilbert, supra.

Service Connection for Right Upper Extremity

The service treatment records are silent for any right arm disorder, and the Veteran does not contend that his right upper extremity disability originated in service.  Rather, he contends the disorder was caused by the use of a cane for his knee disorders.  The post-service records document that he was treated in January 1993 for right rotator cuff impingement and also for tendonitis of the right shoulder.  

The evidence supportive of the claim consists of the November 2007 statement by Dr. Diment, as well as the report of a February 2008 VA examination.  In his November 2007 statement, Dr. Diment indicates the Veteran's use of a cane was a medical necessity, and that the Veteran walked with a limp.  

At his February 2008 VA examination, the Veteran noted that he used a cane, and that he developed his right shoulder pain in 2003.  The examiner diagnosed right shoulder strain with rotator cuff tendinosis, and referred the case to a physician for an opinion as to etiology.  The physician was apprised of the Veteran's history of work injuries, and concluded that although the right shoulder problems were related to the Veteran's work history, the shoulder disorder was aggravated by the use of the cane for the knee disorders.

The evidence against the claim consists of the report of a January 2010 VA examination.  The January 2010 VA examiner noted that the Veteran evidenced shoulder pain with any maneuvers or movement, not just with those specific to the rotator cuff.  He consequently concluded that the examination was nondiagnostic.  X-ray studies of the right shoulder were suggestive of tendonosis, and the examiner diagnosed right shoulder rotator cuff tendonosis.  As to etiology, he concluded that the right upper extremity disability was not caused by or a result of the knees, explaining that while rotator cuff tendonosis was shown on diagnostic study, the clinical presentation was not consistent with that diagnosis.  In his opinion, the Veteran's complaints were therefore nonspecific.  He also explained that the use of a cane would not cause rotator cuff or other shoulder problems, and that there was no clear aggravation that could be identified.

The Board finds that the evidence is in equipoise as to whether service connection is warranted for right upper extremity disability on a secondary basis.  The physician who reviewed the Veteran's case in February 2008 in particular determined that the use of a cane did not cause the right arm problems, but did aggravate the condition.  Dr. Diment indicated that the use of a cane for the Veteran's knees was a medical necessity.  The Board points out that the February 2008 physician was specifically informed of the Veteran's history of right shoulder problems at work.

The January 2010 examiner concluded that the use of a cane would not cause the Veteran's right arm problems.  As to the possibility of aggravation, he concluded, without rationale, that the evidence did not support such a relationship.

The Board again is unable to assign greater probative value to the January 2010 examiner's opinion versus the opinion of the February 2008 VA physician.  Both opinions are lacking in rationales, but are plausible in light of the evidence of record.  The Board accordingly finds that the evidence is in equipoise, and that, resolving reasonable doubt in the Veteran's favor, service connection on a secondary basis for right upper extremity disability is granted.

Service Connection for Psychiatric disability

The Veteran contends that his psychiatric disability originated from the pain and other circumstances surrounding his knee disorders, and developed around 2006.  Post-service medical records on file record the Veteran's assertion that he had experienced mild depression since youth, which had increased since losing his job in association with worsening knee pain.  On file are statements from various relatives and acquaintances received at various times which, summarized, provide their observations of the Veteran's knee pain and mental deterioration. 

In July 2006 and November 2007 statements, Dr. Diment noted that the Veteran's chondromalacia had progressed to where he is no longer capable of gainful employment, and that as a consequence, the Veteran had developed problems with depression. 

The Veteran thereafter attended VA examinations in February 2008 and January 2010.  The February 2008 examiner diagnosed dysthymic disorder and concluded that the depression was not service-connected.  The January 2010 examiner also diagnosed dysthymic disorder, and concluded that the psychiatric disability did not originate in service, was not related to service, and was not caused by or aggravated by the knee disorders.  Neither examiner offered a rationale.

In this case the Board must weigh the probative value of Dr. Diment's opinions versus those of the February 2008 and January 2010 examiners.  Neither Dr. Diment nor the VA examiners offered a rationale in support of the opinions.  Nor does the record clearly support one opinion over the other.  Given that there is no basis on which to favor one set of medical opinions over the others, the Board finds that the evidence is in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection on a secondary basis for psychiatric disability is granted.  Gilbert, supra.

Service Connection for Hypertension

The Veteran contends that his hypertension is secondary to his bilateral knee disorders, in the sense that the knees caused him added stress at work.  In statements and testimony he explains that once he underwent his April 2002 knee surgery, his performance at work began to deteriorate, leading to worry about keeping his job.  He believes this stress, and also inactivity, led to hypertension.

The Board initially notes that the Veteran's current hypertension did not originate in service or until years thereafter.  Nor does the Veteran contend otherwise.  The service treatment records show that he evidenced a blood pressure reading of 120/90 on one occasion; when rechecked, however, it was 120/80.  Every other blood pressure reading in service was well below 140/90.

Moreover, there is no post-service medical evidence of hypertension until 2002.  VA, private, and SSA treatment records on file include the results of periodic work examinations of the cardiovascular system, and they are silent for any reference to hypertension until 2002.  None of the treatment include an opinion linking the Veteran's hypertension to service.  The Veteran was examined by VA in January 2010 to determine the etiology of his hypertension.  The examiner concluded that the hypertension was not related to the Veteran's active service.

Turning to whether the current hypertension was caused or aggravated by the service-connected knee disorders, the evidence supportive of the claim consists of July 2006 and November 2007 statements by Dr. Diment.  In the July 2006 statement, he indicated that the stress in the Veteran's life had contributed to the development of hypertension, but that the hypertension was not directly linked to the service-connected chondromalacia.  In the November 2007 statement, Dr. Diment indicated that the stress the Veteran had gone through from pain and disability probably contributed to hypertension.  He did not offer a rationale for either opinion.

In contrast, the Veteran was examined by VA in February 2008 and January 2010.  Both examiners were cognizant of the Veteran's belief that stress from the knee problems contributed to hypertension.  Both the February 2008 and January 2010 examiners concluded that the Veteran's hypertension was not caused by or a result of the service-connected knee disorders.  The January 2010 VA examiner in particular noted that hypertension is an illness which is not caused by stress or pain, and that the Veteran's hypertension persisted even after he had stopped working.  The examiner pointed out that many people experience disabling orthopedic problems without developing hypertension, and that it is not reasonable to assume that hypertension in any person with pain or stress is caused by that pain or stress.  He explained that hypertension is an idiopathic condition in most people. 

The Board affords greater probative value to the opinions of the VA examiners than to the opinion of Dr. Diment or the Veteran himself.  Dr. Diment offered no rationale for his opinion, and indeed devoted very little of either statement to the matter of hypertension at all.  With respect to the Veteran's opinion, the Board finds that although laypersons are competent to opine as to disorders for which no special medical training or expertise is required, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the matter of the etiology of hypertension developed years after service is clearly well beyond the capabilities of a layperson to address.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's sole rationale for his belief that hypertension is related to service is the coincidence that the first diagnosis of the disease occurred at a time when he also believed he was under stress.  Given the myriad of potential etiologies for hypertension, as well as the January 2010 examiner's explanation that the disease is, in most cases idiopathic, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of the disease.

The January 2010 examiner, in contrast, after review of the record, including 
Dr. Diment's opinions, offered a persuasive rationale for finding that the hypertension is not related in any manner to the knee problems.  He pointed out that the hypertension remained even after the job worries ceased.  More importantly, he explained that there is no general relationship between stress and the onset of hypertension. 

In sum, the evidence shows that the Veteran's hypertension originated years after service, and the competent evidence indicates that it was neither caused nor aggravated by service-connected disability.  As the preponderance of the evidence is against the claim, the claim of service connection for hypertension is denied.  38 C.F.R. § 3.102; Gilbert, supra.

Service Connection for Hiatal Hernia

The Veteran has testified that his hiatal hernia resulted either from falling on a deck in service, or from falling from heat exhaustion.  He also alleges that it perhaps resulted from pain and stress associated with the service-connected knee disorders.

The evidence does not establish that the Veteran's hiatal hernia, for which he apparently underwent repair years after service, originated in service.  The service treatment records are silent for any complaints or findings of hiatal hernia.  They are also silent for the falls he now claims to have experienced in service.  In November 1975, the Veteran was seen for vomiting twice after eating.  He explained he had been playing sports all day before then drinking a lot of water.  He did not report falling.  The Board notes that the Veteran testified he did not recall experiencing any pertinent symptoms in service.

The first post-service evidence of hiatal hernia is more than 20 years after service.  Private, VA and SSA records document treatment for the disorder since 2001.  None of the records include any reference to the origin of the disorder.

The Board finds the Veteran's recollections of falls in service to lack credibility, as not only are the service treatment records silent for any reference to such falls, but the first time the Veteran mentioned the falls was decades later, in connection with his claim seeking compensation benefits.  The treatment records contain no references to the claimed falls, although a reference to the possible origin of the hiatal hernia would seem to be important.  

In this case, the only evidence supportive of the claim consists of the testimony of the Veteran himself.  Even assuming the Veteran fell twice in service, however, the Veteran testified that he did not recall experiencing any symptoms in service.  He did not, in his testimony, mention continuity of symptoms since service.  Rather, the Veteran and his spouse have only provided as evidence their bald assertions that the hiatal hernia is due to service.  Although such lay assertions may in some cases suffice, in this particular case the Board finds that medical evidence, and not lay evidence, as to etiology is required.  In this regard the Board points out that a hiatal hernia is not a readily observable disease process.  Moreover, the Veteran acknowledges the absence of symptoms in service, and does not allege that he experienced symptoms even remotely proximate to service.  Most importantly, the Veteran himself is unclear as to why he believes his hiatal hernia is related to service.  At his December 2009 hearing, the Veteran testified that his hiatal hernia was not present in service, prompting his representative to comment "I have been confused [about] this," to which the Veteran's spouse replied "I am too.... [the Veteran] and I were both were a little confused on that.  We really didn't see a connection with hiatal hernia."  The representative shortly thereafter asked "The point in time when your hiatal hernia was discovered, you just don't know where it came from.  Is that what you are saying?", to which the Veteran's spouse replied "yes."

In short, the Veteran is not competent to offer an opinion concerning the etiology of his hiatal hernia under the facts present in this case.  The same is true with respect to the testimony of his spouse, who did not offer any account of her observations of symptoms in service or until decades after service.  Given that there is otherwise no lay or medical evidence suggesting that the hiatal hernia the Veteran eventually developed is related to service, the Board finds that the preponderance of the evidence is against the claim.

As to the belief of the Veteran and his spouse that the hiatal hernia instead was caused or aggravated by stress occasioned by the service-connected knee disorders, again the Board notes that neither he nor his wife possesses the competence to make such an etiological connection.  The determination of the cause of a hiatal hernia is not a matter that is within the realm of lay expertise, particularly as there is no indication that hiatal hernias are solely or even usually caused or aggravated by "stress."  In short, there is no competent lay or medical evidence suggesting that the Veteran's hiatal hernia was caused or chronically worsened by service-connected disability.  

In sum, there is no credible or competent evidence that the Veteran's hiatal hernia originated in service, is otherwise related to service, or was caused or chronically worsened by service connected disability.  As the preponderance of the evidence therefore is against the claim, the claim of service connection for hiatal hernia is denied. 

4.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  

In this case, the Veteran was collectively provided with 38 U.S.C.A. § 5103-compliant notice in August 2005, March 2006, July 2006, May 2007, and December 2009 communications.  The notices advised him of the information and evidence necessary to substantiate his claims, including as to the initial rating and effective date to be assigned in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice also advised the Veteran of the respective responsibilities of he and VA in obtaining evidence in connection with the claims.  The Board notes that, as to the knee claims, once service connection was granted for those disorders, and the initial disability ratings and effective dates assigned, no further notice under 38 U.S.C.A. § 5103 was required.  See Dingess/Hartman, supra.  Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist a veteran, the record shows that all sources of records identified by the Veteran or otherwise indicated by the record were obtained, or provided by the Veteran himself.  Those records consist of service, VA, private and Social Security Administration records.  There is no indication of the existence of any outstanding medical records.

The record shows that the Veteran was afforded VA examinations in August 2006, February 2008, and January 2010 concerning the knee claims.  Those examinations provided findings relevant to the pertinent rating criteria, and the Board finds that the examination reports are adequate for the purpose of adjudicating the initial rating appeals.  The record also shows that the Veteran was examined for his hypertension most recently in January 2010; that examination addressed the nature and etiology of the disorder, with rationale, and was based on an accurate understanding of the Veteran's medical history.  The Board finds that the examination report is adequate as well.

The Veteran has not been afforded a VA examination in connection with his hiatal hernia claim.  As explained in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

As explained in detail in the prior sections, the service treatment records do not document a fall or falls in service, and the Board has found his account of such falls to lack credibility.  Moreover, the Veteran himself does not claim to recall any hiatal hernia symptoms in service.  At the RO hearing, he additionally attributed the hernia to stress associated with his knee disorders, but only after he, his spouse and his representative expressed confusion over the basis for the claim.  After reviewing his statements and hearing testimony, as well as other evidence on file, the Board finds that there is no factual basis for his claim.  Consequently, as there is no acceptable "indication" that the hiatal hernia is associated with service or service-connected disability, the Board finds that a VA examination or opinion for the hiatal hernia claim is not necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  For these reasons, the Board finds that VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the Veteran has not been prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

An initial disability rating for right knee disability in excess of 10 percent is denied.

An initial disability rating for left knee disability in excess of 10 percent is denied.

An effective date earlier than July 25, 2005, for the grant of service connection for right knee disability, is denied.

An effective date earlier than July 25, 2005, for the grant of service connection for left knee disability, is denied.

Service connection for right hip disability is granted.

Service connection for left hip disability is granted.

Service connection for back disability is granted.

Service connection for right upper extremity disability is granted.

Service connection for psychiatric disability is granted.

Service connection, to include on a secondary basis, for hypertension is denied.

Service connection, to include on a secondary basis, for hiatal hernia is denied.


REMAND

The Veteran contends that he is unable obtain or maintain employment on account of his disabilities.  At the time of his claim, his service connected disabilities were limited to the knees.  In light of the Board's determination that service connection is warranted for right and left hip disabilities, back disability, and psychiatric disability, the Board finds that remand of the TDIU matter is warranted to allow the RO to assign ratings for those disorders, and then readjudicate the TDIU claim.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  After assigning the Veteran initial disability ratings for his right and left hip, low back, right upper extremity and psychiatric disabilities and after undertaking any indicated development, the RO should readjudicate the issue of entitlement to a TDIU.

2.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


